Scire facias against the defendant as bail of Abraham Crow. It appeared that the plaintiff, at the Fall Term, 1834, recovered a judgment against Abraham Crow for the amount set forth in the sci. fa., and that the defendant had become the bail of the said Crow; that what purported to be aca. sa. had issued on the judgment against Crow, which was returned "not found"; that on 10 January, 1837, a sci. fa. issued to subject the defendant as bail; that on the return of the same several pleas *Page 31 
were pleaded, and, among others, that there was no ca. sa.; that the case came on for trial at Fall Term, 1838, when the sci. fa. was dismissed because of a defect in the ca. sa., the jury having found the other issues for the plaintiff. A second ca. sa. was then issued and returned "not found," whereupon the present sci. fa. issued on 6 August, 1840, returnable at the Fall Term, at which term the defendant pleaded nul tielrecord, no ca. sa., statute of limitations, and former judgment. The court adjudged that there was such a record, and the jury, under the charge of the court, found the other issue in favor of the plaintiff. It was insisted on the trial by the defendant's counsel that the dismission of the first sci. fa. was a final judgment and bar, and also (31) that the proceedings under it did not prevent the statute of limitations. The court, being of opinion that neither objection would avail the defendant, gave judgment for the plaintiff, and the defendant appealed.
Rev. Stat., ch. 65, sec. 16, declares that "no scire facias shall be issued out or prosecuted against the bail of any defendant to any writ or action, etc., but within four years after the rendition of a final judgment or the entering of a final decree in the action or suit, to which bail is or shall be given." Then follow in the act two provisos. The plaintiff's case is not embraced in either of them. More than four years had run from the date of the judgment against Crow, the principal, to the issuing of this scire facias against the bail. The time which elapsed pending the first scire facias, we think, ought not to have been stricken out of the computation, because the first scire facias was not determined against the plaintiff "either by nonsuit, arrest of judgment, or reversal for error," the only cases mentioned in section 17 of the act to prevent time from running in favor of the bail. There must be a
PER CURIAM.                                              New trial.
(32)